                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       INTERSTATE AGREEMENT ON
                                             )       DETAINERS ORDER
       vs.                                   )
                                             )       Case No.: 1:19-cr-029
Lisa Marie Anderson,                         )
                                             )
               Defendant.                    )


       On September 9, 2019, defendant made her initial appearance and was arraigned in the

above-entitled action. AUSA Rick Volk appeared on behalf of the United States. Attorney Scott

Brand was appointed to represent defendant in this matter and appeared on his behalf.

       Prior to her initial appearance, defendant was in State custody at the Bismarck Transition

Center in Bismarck, North Dakota. After the Indictment in this case was returned and an arrest

warrant issued, a detainer was filed by the United States with the North Dakota prison officials.

Pursuant to the Interstate Agreement on Detainers Act (“IADA”), defendant’s appearance before

this court for his initial appearance and arraignment was secured by a writ of habeas corpus ad

prosequendum.

       At her initial appearance and arraignment, defendant was advised of her rights under the

IADA to continued federal custody until the charges set forth in the Indictment are adjudicated.

Defendant waived in open court the anti-shuttling provisions of the IADA and agreed to return to

the custody of the State of North Dakota (the “sending state” under the IADA) pending further

proceedings in this case initiated by the United States (the “receiving state” under the IADA).




                                                 1
       The court accepts defendant’s waiver, finding that it was made knowingly and intelligently,

voluntarily, and upon advice of counsel. Accordingly, defendant is remanded to the custody of the

United States Marshal's Service for the purpose of returning defendant to the custody of the "sending

state," where he shall be housed pending further proceedings or until further order of the court.

Further, pursuant to defendant’s waiver, the return of the defendant to his place of incarceration

pending trial shall not be grounds under the IADA for dismissal of the charges set forth in the

Indictment.

       Dated this 9th day of September, 2019


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
